Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/29/2021, 3pages, 26 pages were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 12 of U.S. Patent No. 10,108,355 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/388,982
Claim 7 – Patent 10,108,355
A storage cluster with erasure detection, comprising: 
A storage cluster with erasure detection, comprising: 
a plurality of storage nodes, each of the plurality of storage nodes configured to have ownership of a portion of user data; 
a plurality of storage nodes, each of the plurality of storage nodes configured to have ownership of a portion of user data; 
a plurality of storage devices, each of the plurality of storage devices having memory, each of the plurality of storage devices configured to store user data as directed by the plurality of storage nodes; and 
a plurality of storage units, each of the plurality of storage units having storage memory, each of the plurality of storage units configured to store user data as directed by the plurality of storage nodes; and 
each of the plurality of storage devices configured to establish a connection to at least one of the plurality of storage nodes, 
each of the plurality of storage units configured to establish a connection, via a network, to at least one of the plurality of storage nodes, 
each of the plurality of storage devices configured to detect if there is an erased page in the memory, and 
each of the plurality of storage units configured to detect if there is an erased page in the storage memory, 

to identify the erased page, to the at least one of the plurality of storage nodes, and 
to bypass error correction of the erased page responsive to the erased page being identified.
to bypass error correction of the erased page responsive to the erased page being identified.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/388,982 is an obvious variation of the claimed subject matter of independent claim 7, of patent 10,108,355. Specifically, both claim 1, of the current application 17/388,982, and claim 7, of patent 10,108,355 discloses: A storage cluster with erasure detection, comprising: a plurality of storage nodes, each of the plurality of storage nodes configured to have ownership of a portion of user data. 
One of ordinary skill in the art would recognize the storage cluster disclosed by claim 1, of the current application 17/388,982, as a broader recitation of the operations performed by the storage cluster disclosed in claim 7 of Patent 10,108,355. Omission of an element would be recognized by one of ordinary skill in the art as obvious variants of the disclosed storage cluster. 
Therefore, one of ordinary skill in the art would recognize claim 1, of the current application 17/388,982, as performing the operations of claim 7, of U.S. Patent 10,108,355, and as such are obvious variants of each other.

Claim 2 – Application 17/388,982
Claim 11 – Patent 10,108,355
Claim 3 – Application 17/388,982
Claim 8 – Patent 10,108,355
Claim 4 – Application 17/388,982
Claim 9 – Patent 10,108,355
Claim 5 – Application 17/388,982
Claim 10 – Patent 10,108,355
Claim 6 – Application 17/388,982
Claim 11 – Patent 10,108,355
Claim 7 – Application 17/388,982
Claim 12 – Patent 10,108,355
Claim 8 – Application 17/388,982
Claim 1 – Patent 10,108,355
Claim 9 – Application 17/388,982
Claim 11 – Patent 10,108,355
Claim 10 – Application 17/388,982
Claim 2 – Patent 10,108,355
Claim 11 – Application 17/388,982
Claim 3 – Patent 10,108,355
Claim 12 – Application 17/388,982
Claim 4 – Patent 10,108,355
Claim 13 – Application 17/388,982
Claim 5 – Patent 10,108,355
Claim 14 – Application 17/388,982
Claim 6 – Patent 10,108,355
Claim 15 – Application 17/388,982
Claim 1 – Patent 10,108,355
Claim 16 – Application 17/388,982
Claim 11 – Patent 10,108,355
Claim 17 – Application 17/388,982
Claim 2 – Patent 10,108,355
Claim 18 – Application 17/388,982
Claim 3 – Patent 10,108,355
Claim 19 – Application 17/388,982
Claim 4 – Patent 10,108,355
Claim 20 – Application 17/388,982
Claim 5 – Patent 10,108,355


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hayes et al., 		U.S. Patent 8,874,836
Huang et al., 		U.S. Patent 8,351,290
Nishihara et al., 	U.S. Publication 2006/0087893

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111